Citation Nr: 1448615	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-33 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for generalized anxiety disorder, prior to October 29, 2008.

2.  Entitlement to an initial evaluation in excess of 50 percent for generalized anxiety disorder, since October 29, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 18, 2009, rating decision, notice of which was mailed on October 1, 2009, by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which implemented an August 2009 Board grant of service connection for generalized anxiety disorder.  The RO assigned an initial 30 percent evaluation effective from November 8, 2002, and a 50 percent evaluation  from October 29, 2008.

In September 2014, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.  

Following the hearing, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has asserted under questioning at his hearing that while he is not employed, such is due to retirement.  He may not be able to go back to work if given the option, but that is not attributed to his psychiatric disability.  He cited his physical problems; no TDIU claim is inferred.

The issue of evaluation of generalized anxiety disorder since October 29, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to October 29, 2008, the generalized anxiety disorder was manifested by no worse than occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, sleep disturbances, hyperstartle responses, anxiety and depression, marital difficulties, emotional lability, and social isolation.


CONCLUSION OF LAW

The criteria for an increased initial 50 percent evaluation, but no higher, for generalized anxiety disorder prior to October 29, 2008, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for generalized anxiety disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration; his benefits are based on retirement and age.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in December 2002 and October 2008; the examiners made all clinical findings necessary to application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication purposes.

At the Veteran's September 2014 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is assigned. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

Prior to October 29, 2008, the RO has assigned a 30 percent evaluation for generalized anxiety disorder.  The Board notes, however, that is so doing, the RO cited the findings from a June 2001 VA examination.  This examination is dated outside the appellate period; the Veteran filed his reopened claim of service connection in November 2002.

The Board has instead considered the findings of a December 2002 VA examiner, in conjunction with an October 2008 examination.  As the October 2008 VA examiner commented, the Veteran's reports of psychiatric symptoms had been "consistent" when compared to the prior examination.   The October 2008 examiner noted a Global Assessment of Function (GAF) score of 51, while the GAF score in December 2002 was 51.  In contrast, the 2001 examiner assigned a score of 65.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

Both the December 2002 and October 2008 examiners commented on frequent nightmares of Korean War experiences, general sleep disturbances, nonspecific marital problems, social isolation or limitation, emotional lability/tearfulness at experiencing sad TV programs, and hyperstartle responses.  The 2008 examiner stressed apparent increases in the severity and frequency of the Veteran's depression, but the 2002 examiner noted a greater degree of daily anxiety and "nervousness" in addition to feelings of hopelessness and "transient" sadness.

VA treatment records show continued use of medications, particularly for sleep, during the evaluation stage prior to October 29, 2008, and the Veteran reports waxing and waning of depressive symptoms.  He more consistently reports nervousness and anxiety.  Nightmares are frequent and continue to cause problems sleeping.

As the clinical findings and descriptions of functional impairment reported by the examiners and the Veteran are consistent between the two examinations conducted within the evaluation stage on appeal decided herein, it is only reasonable to expect that the same evaluation would be assigned based on both those examinations.  The AOJ has determined that the findings present in October 2008 warrant assignment of a 50 percent Schedular evaluation.  The Board does not necessarily agree, but notes that at worst, this represents a difference of opinion.  As the AOJ's conclusion is not clearly incorrect, the Board must find that the evidence regarding whether an increased 50 percent evaluation is warranted prior to October 29, 2008, is in equipoise, and all reasonable doubt must be resolve din favor of the Veteran.  An increased 50 percent evaluation is warranted for the period prior to October 29, 2008.

No evaluation in excess of 50 percent is warranted prior to October 29, 2008, however.  The Veteran continued to function socially, even on a limited basis, and consistently deniedany suicidal ideation or inclinations towards violence.  He lived independently, and is well-oriented and attends to his daily needs.  Doctors commented on his pleasant demeanor, even as they note his anxiety and periodic depression.  He did not have deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to his service-connected psychiatric disability.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Schedular criteria fully account for the symptomatology attributed to the generalized anxiety disorder, including anxiety, depression, social isolation, and marital problems.  Further, all symptomatology is accounted for by the anxiety disorder and/or the separately diagnosed and compensated traumatic brain injury (TBI) disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Schedule is adequate, and no further consideration of 38 C.F.R. § 3.321 is required.


ORDER

An increased 50 percent evaluation, but no higher, for generalized anxiety disorder prior to October 29, 2008, is granted.


REMAND

At the Veteran's September 2104 hearing before the undersigned, he reported that since the most recent psychiatric examination in September 2010, his generalized anxiety disorder has worsened.  He reported the same general symptoms, but said they had increased in severity.  Review of the VA treatment records and more recent VA examination for other conditions which include some relevant findings does not demonstrate a sufficient record upon which to render a decision.  Neither the current severity nor any date of worsening, if applicable, can be determined on the current record.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, remand is required to secure updated VA examination findings.

Updated VA treatment records should also be obtained to ensure consideration of as complete a record as possible.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Associate with the claims file complete VA treatment records from the medical center in New Orleans, Louisiana, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of October 2012 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2.  Schedule the Veteran for a VA Mental Disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the electronic record, relevant documents should be printed and supplied for review.  

The examiner must describe in detail the current status of the Veteran's service-connected generalized anxiety disorder.  To the extent possible, the examiner should distinguish manifestations of TBI from those of the acquired psychiatric disorder.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


